IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


CLAUDIA VERGARA-CASTANO,

              Appellant,

v.                                                    Case No. 5D15-691

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 1, 2016

3.850 Appeal from the
Circuit Court for Orange
County,
Timothy R. Shea, Judge.

H. Manuel Hernandez, of H. Manuel
Hernandez, P.A., Longwood, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Claudia Vergara-Castano is before this court again appealing the lower court's

denial of her motion to withdraw her plea. For the reasons stated in Castano v. State,

106 So. 3d 28, 29 (Fla. 5th DCA 2013), we reverse and remand with instructions for the

lower court to grant Appellant's motion to withdraw her plea and set aside the judgment
and sentence originally entered. On remand, Appellant may either proceed to trial or

enter a plea.   Appellant and her counsel are reminded that this court previously

determined that a conviction of or plea to the offense charged clearly subjects Appellant

to the risk of mandatory deportation. 106 So. 3d at 29.

      REVERSED AND REMANDED WITH INSTRUCTIONS.



ORFINGER, TORPY and EDWARDS, JJ., concur.




                                           2